Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/07/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Gross (US2010146005) is the closest relevant art of record. Gross fails to make prima facie obvious the claimed 3,4-dihydro isoquinoline salts of Formula (I) and Formula (II) wherein R represents a linear or branched C1-C20 alkyl radical, substituted with a group chosen from a substituent as claimed in claims 18-25, 28, 29 and 35. Therefore, the subject matter as recited in claims 18-25, 28, 29 and 35 in the Claim Set filed 3/23/2022 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619
                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626